                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PETER GAKUBA,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 17-cv-1075-SMY-RJD
                                                 )
 KRISTIE OTEY, et al.,                           )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of

United States Magistrate Judge Reona J. Daly (Doc. 106), recommending that Plaintiff's

Motion for Sanctions (Doc. 103) be denied and Defendant's Motions for Sanctions (Docs. 87,

102) be granted in part and denied in part. Plaintiff filed a timely objection (Doc. 111). For

the following reasons, Judge Daly's Report and Recommendation is ADOPTED.

       Plaintiff Peter Gakuba, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging that his

constitutional rights were violated while he was incarcerated at Robinson Correctional Center

(“Robinson”).    Plaintiff claims he was injured during court-ordered medical testing for

sexually transmitted diseases (“STD”). Specifically, he alleges that instead of a urine test, the

nursing staff used a swab test that perforated his urethra, and that he was then denied medical

treatment for the resulting injury.

       Defendant has moved for sanctions, asserting Plaintiff has repeatedly failed to provide


                                           Page 1 of 4
responses to written discovery, failed to comply with this Court's Orders compelling discovery

(see Docs. 84, 90), and refused to take his properly noticed deposition. Defendant seeks

reimbursement in the amount of $1,697.24 for the costs of the court reporter, attorney's fees,

and the cost of the transcript. Additionally, Defendant seeks dismissal of the case pursuant to

Rule 37(b)(2) for Plaintiff’s willful failure to fully participate in his deposition and his

continued failure to respond to written discovery.

       In the Report, Judge Daly ordered Plaintiff to respond to Defendant's discovery

requests, granted Defendant leave to reschedule Plaintiff's deposition, and warned Plaintiff that

failure to comply with the Order could result in dismissal of his case. Judge Daly also

recommended that the undersigned order Plaintiff to reimburse Defendant's Counsel for the

cost of the court reporter appearance in the amount of $264.50.

       Since Plaintiff filed a timely objection, the undersigned must undertake a de novo

review of the Report. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b);

see also Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). De novo review requires the

Court to “give fresh consideration to those issues to which specific objections have been made”

and to make a decision “based on an independent review of the evidence and arguments

without giving any presumptive weight to the magistrate judge’s conclusion.” Mendez v.

Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The Court “may accept, reject or modify

the magistrate judge’s recommended decision.” Id.

       The majority of Plaintiff's 31-page objection to the Report pertains to Judge Daly's

discovery-related rulings during the pendency of this case, including Judge Daly's denial of

his multiple requests for counsel and Orders requiring Plaintiff to respond to discovery. In

reviewing a magistrate judge's ruling on a non-dispositive matter, a district judge should not
                                           Page 2 of 4
disturb the ruling unless it is contrary to law or clearly erroneous. 28 U.S.C. § 636(b)(1)(A);

FED. R. CIV. P. 72(a); SDIL-LR 73.1(a). Judge Daly's rulings are neither contrary to law or

clearly erroneous. First, there is no constitutional or statutory right to court-appointed counsel

in a federal civil case. See Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007). Further, a litigant

is obligated by the Federal Rules of Civil Procedure to comply with the discovery process.

Thus, the Court finds no clear error in Judge Daly's rulings.

       Regarding Judge Daly's sanction recommendation, Plaintiff asserts that he is indigent

and should not be required to pay the court reporter costs associated with his failure to sit for

his deposition. Federal Rule of Civil Procedure 37(d)(1)(A)(i) provides that the Court may

order sanctions if a party fails to appear for his deposition after being served proper notice.

Sanctions may include the striking of pleadings or dismissal of an action. Id. Sanctions must

also include the reasonable expenses of the moving party unless the “failure was substantially

justified, or other circumstances make an award of expenses unjust.” Id. at 37(d)(3).

       Here, the total costs incurred by Defendants due to Plaintiff's failure to sit for his

deposition was $1,697.24, including the costs of the court reporting and transcript, mileage for

counsel, and attorney's fees billed for travel time. As such, the Court finds the recommended

monetary sanction to be reasonable.

       Accordingly, Judge Daly’s Report and Recommendation is adopted in its entirety.

Plaintiff's Motion for Sanctions (Doc. 103) is DENIED and Defendant's Motions for Sanctions

(Docs. 87, 102) are GRANTED IN PART AND DENIED IN PART.                                Plaintiff is

ORDERED to reimburse Counsel for Defendant the cost of the court reporter appearance in

the amount of $264.50. Failure to pay Defendant’s cost by September 8, 2019 SHALL result



                                            Page 3 of 4
in dismissal of this action for failure to obey a Court Order pursuant to Federal Rule of Civil

Procedure 41(b).

       IT IS SO ORDERED.

       DATED: August 8, 2019



                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 4 of 4
